John A. Fogleman, Justice, concurring. I am both amazed and alarmed that this court would discuss an issue (1) not raised in the trial court, (2) not raised on appeal and (3) upon which the parties did not want a decision. The excuse for doing so is not only unprecedented, it is revolutionary in Arkansas jurisprudence. The opinion is purely legislative in nature, not just in the sense of lawmaking, but also in the sense of determining the extent of a utility company’s power of eminent domain. It makes policy determinations that should be left to the General Assembly. There is no reason for this gratuitous action, which is wholly unnecessary in giving an answer to the question the parties want answered. I have never before heard of a reversal of a judgment for a reason admittedly different from any reason relied upon by an appellant. The reason given for reversal is actually contrary to the position taken by appellants. The majority has reversed the judgment on the nature and extent of the taking, regardless of the fact that appellants have clearly and fully waived any such objection. The case has been treated here as if the court were affirming a judgment adverse to appellee on the extent of the taking. The points for reversal stated by appellants do not even remotely approach the ground upon which the majority reverses the judgment. Every argument advanced here and every point for reversal stated by appellants was based on their contention that they were entitled to recover the full market value of the entire tracts through which the basic right-of-way passes, because of the secondary easement. In treating Ark. Stat. Ann. § 35-302 (Repl. 1962), appellants say: The statute makes it clear that if the company wishes to have a right of ingress and egress, or a “secondary easement” as it was called by the lower court, then such right and access must be obtained by condemnation, and all the rules for condemning property and the assessment of damages thereto apply. In objecting to the court’s instruction that appellants should be compensated for the value of the fee in the 100-foot easement, but that otherwise the measure of just compensation was the difference in the market value of the whole tract before the taking and its value after the taking, appellants’ counsel said: Defendant landowners object to the court’s Instruction No. 3 because, while it correctly states the law regarding the 100-foot easement, it does not accept the fact that the right of ingress and egress is an easement, and that it should also be compensated by the condemning authority as if the taking were in fee. Appellants complain here about the failure of the court to give three instructions they requested. Although two of these relate only to their theory that they were entitled to recover the full value of their farms crossed by the right-of-way, the first instruction they requested read: You are instructed that a right-of-way for ingress and egress is an easement, and the landowner is entitled to the fair market value of his land, for such easement is imposed as if the land were taken in fee. The majority has taken a much more drastic step than consideration of a question raised by a party for the first time on appeal. It has, in considering a question not raised on appeal, veritably built a straw man for the sole purpose of destroying it in order to reverse the judgment in this case. I do not mean to say that the judgment should not be reversed. I can agree with appellants that the order of the trial court striking all of the testimony of appellants’ expert witness on the issues of ingress or egress was too comprehensive, although it would have been proper, if it had been limited to striking his testimony as to the value of the remaining lands after the taking of the right of way. If appellants are right in their assertion that they are entitled to recover as if the entire tract had been taken in fee, there was no basis for striking this testimony. Yet, this is the exact issue that was presented to the trial court and the issue presented to us on appeal and the one this court should answer, without directing the parties to litigate other issues. I think that this witness had no fair and reasonable basis for his testimony that the property subject to the secondary easement had no value after the taking and that to hold that it did would be an unwarranted and absurd extension of the doctrine of Baucum v. Arkansas Power & Light Co., 179 Ark. 154, 15 S.W. 2d 399, and other such decisions of this court. Certainly, it was never contemplated that the application appellants urge be made of a doctrine that is sound when limited to the applications we have made. So, for reasons elaborated upon elsewhere in this opinion, I think striking the expert’s testimony as to the value of the property after the taking would have been appropriate. But he did elaborate upon the disadvantages of the “ingress and egress” to the landowner. This evidence was properly admissible because a landowner has the right to show every disadvantage which his remaining property suffers by reason of a partial taking under the power of eminent domain. Arkansas-Missouri Power Co. v. Sain, 262 Ark. 326, 556 S.W. 2d 441; Arkansas State Highway Com’n. v. Lewis, 258 Ark. 836, 529 S.W. 2d 142. See also, Arkansas State Highway Com’n. v. Wallace, 247 Ark. 157, 444 S.W. 2d 685. He may show every element which a businessman of ordinary prudence would consider before purchasing the property. Arkansas Power & Light Co. v. Haskins, 258 Ark. 698, 528 S.W. 2d 407; Kirk v. Pulaski Road Improvement District # 10, 172 Ark. 1031, 291 S.W. 793 (on rehearing); Pulaski County v. Horton, 224 Ark. 864, 276 S.W. 2d 706. See also, Little Rock Junction Ry. v. Woodruff, 49 Ark. 381, 5 S.W. 792, 4 Am. St. Rep. 51; Stuttgart & Rice Belt R.R. v. Kocourek, 101 Ark. 47, 141 S.W. 511. So the court erred in striking all of the testimony of this witness on the issue of the right of ingress and egress of the power company. There was a reason, however, for striking the testimony of the expert witness as to the value of the lands remaining after the taking of the right-of-way easement. There was no fair and reasonable basis for saying they had no value. This would mean that no informed purchaser would pay anything for the land. This is ridiculous on its face. But the approach taken by appellants and their expert was based upon an erroneous legal premise, i.e., that Baucum and its progeny require the taker to pay for a fee simple title for the secondary easement which, as I will presently show, is ancillary to the primary easement, i.e., the actual right of way. In properly evaluating the issues presented to us, we must also look at the instruction given by the trial court and the objection made to it. The pertinent instruction was No. 8, which is set out in full in the majority opinion. Appellants’ objection was as follows: Defendant landowners object to the court’s Instruction No. 8 which is plaintiff’s requested Instruction A, for the reason that the right of ingress and egress is improperly defined as a secondary easement rather than simply an easement and for the failure of the instruction to provide that the landowner is entitled to recover for the value in fee of the imposition of that easement and further that the part relating to future damages of the Defendant’s land is couched in terms of unreasonable use whereas the landowners’ right of recovery in the future is limited to Plaintiff’s negligent use and that the case of Board of Directors, St. Francis Levee District versus Morledge, 332 Southwest Reporter 822, a 1960 case of an Arkansas Supreme Court decision as it cites Baucum versus Arkansas Power and Light, 179 Arkansas 154, in discussing damages stated the court should have charged the jury that full compensation for the market value and damage assessed in this suit as future damages could be recovered only for the negligent use of the right-of-way condemned and further that the Arkansas Supreme Court has established that all land secured by a taking is assessed in one proceeding and the damages to be covered must cover all future use of the condemned properties that are or should be within the condemning of the property at the time of the taking and instruction — the court’s instruction in terms couched in terms of the words, “necessary or need,” do not take that rule of law into consideration and the Arkansas Supreme Court having further established that the rule should be that the right of the landowner is to sue for his damages is complete and he may recover the entire damages that may be caused by the location and subsequent construction. In that connection, and for the reasons previously stated, defendant landowner further objects to the court’s refusal to give landowners’ offered instruction: “You are instructed that a right-of-way for ingress and egress is an easement, and the landowner is entitled to the fair market value of his land, for such easement is imposed as if the land were taken in fee.” Thus it is clear that appellants objected only to the denial of compensation as if the entire tract was taken in fee (a sort of have-your-cake-and-eat-it-too approach) and not to the nature or extent of the taking. The holding in Baucum was never intended to be as comprehensive in scope as appellants urge. It has never been held that the taking of every easement requires the taker to pay the full market value of the property taken for the easement. It must be remembered that in Baucum the easement involved was a primary easement, i.e., “a right-of-way for an electric power transmission line.” The jury in that case was instructed that the taker had “no right in the remainder of defendants’ land outside the 80-foot right-of-way.” There was no objection to this part of the instruction. This court adopted the Tennessee view that “where an electric light and power company, in condemnation proceedings, acquired an easement across the land of another, it became liable for the full value of the right-of-way as if the fee had been taken.” (Emphasis mine.) We held that the trial court erred in limiting the consideration of the jury to the line as “now constructed” and “as established,” “for the reason that the company acquired by the condemnation proceedings the power to make such use of the right-of-way as its future needs require for the purpose for which the right-of-way was condemned.” We further said: The court should also have charged the jury that full compensation for the market value and damages should be assessed in this suit, as future damages could be recovered only for the negligent use of the right of way condemned. ***** What we have just said does not mean that the jury in a condemnation suit should attempt to compensate the owner for livestock which might hereafter be killed or injured, but means only that if the testimony shows there is such probability, and that fact affects the value of the land not taken, the same may be considered in assessing damages. *** Soon after Baucum, came Patterson Orchard Co. v. Southwest Arkansas Utilities Corp., 179 Ark. 1029, 18 S.W. 2d 1028. There, it was contended that the trial court decreed to the power company a fee simple title to the strip of land constituting the right of way for electrical transmission lines. The situation there was far different from that here, not only in the fact that only a right of way was involved, but also in the rights sought to be acquired. On this point, the court, in holding that the decree granting a right of way only created an easement, emphasized the allegations of the pleading, saying: *** In the amendment to the complaint it is alleged by appellee that the only use it has for the right-of-way is that it might have the right of ingress and egress for the men and equipment used in the construction and maintenance of the transmission line, and that it would not be necessary to cut and remove any peach trees, and that the cultivation and use of said land by the appellant need not be interfered with in any manner except in so far as the presence of said poles on said land would interfere with same, and, after the construction of the line, appellee would not have occasion, except in some unforeseen emergency, during the life of the poles (which was estimated to be from fifteen to twenty years), to enter upon the land, other than to send one of its men on foot along the transmission line to inspect same about twice a month; but it alleged that it desired the exclusive use of all appellant’s land if it had to pay the full value of same for damages for the right-of-way acquired. We enlarged upon the holding in Baucum, viz: *** By this decree an easement only is created, and the appellee is necessarily granted the exclusive possession of the property to the extent that such possession is necessary for the erection, operation and maintenance of its line, and to no other pr greater extent. By admissions of the appellee in its amended [complaint], it is shown that the exclusive possession granted was only necessary for the time during the actual erection of the line, or in the case of some unforeseen emergency, and that the extent of the possession absolutely necessary would be only for the purpose of occasional trips of inspection by its employees. In no case can the fee simple title in its true sense be vested in the corporation exercising the right of eminent domain, for, at whatever time the purpose for which the right-of-way was taken had been accomplished and its use terminated, the possession and all other incidents of ownership would revert to the original owner. It is true, the necessary uses for a parcel of land condemned may be of such nature as to preclude any possession except that of the corporation exercising the right to condemn, and to that extent an estate in the nature of a fee would be acquired; as, for instance, a railroad corporation might condemn a plot of ground for a depot. The purpose for which this land would be used would be such that the owner could not exercise any possession over it that would be consistent, and not interfere, with the rights of the railroad company, so that it would necessarily have the exclusive possession for all purposes. But in all other cases, except such as of the nature of the possession stated just above, the owner would have also the right to the possession, subordinate to the paramount possession of the condemnor, and might exercise any and all rights of ownership, except such as were inconsistent, and an interference, with the easement granted. In the instant case the appellee has the exclusive possession’ of the strip of land taken for all purposes necessary to carry into effect and maintain the transmission line, and to no other extent. *** The rationale of Baucum has uniformly been applied only to the right of way proper, i.e., the land actually embraced within the right-of-way easement — that strip or parcel of land actually taken for the construction of the power line, gas line or other such improvement. See Texas Illinois Gas Pipeline Co. v. Lawhom, 220 Ark. 932, 251 S.W. 2d 477; Arkansas Power & Light Co. v. Morris, 221 Ark. 576, 254 S.W. 2d 684. See also, Lazenby v. Arkansas State Highway Com’n., 231 Ark. 601, 331 S.W. 2d 705. Baucum was not actually a case of first impression in Arkansas, except as to electrical power line rights of way. The earliest case was Railway v. Combs, 51 Ark. 324, 11 S.W. 418, where a railroad right of way, running diagonally across the landowners’ farm, was taken. This case was cited in Baucum, and it, too, was based upon the premise that the company had the right to exclusive occupancy of the land condemned, whenever necessary to the proper operation of the railroad, leaving nothing of appreciable value to the owner. The decision in State ex rel Publicity & Parks Com ’n. v. Earl, 233 Ark. 348, 345 S.W. 2d 20, is really an application, rather than an extension, of the Baucum rule. In that case, the condemnor asked to condemn a 350-foot-wide strip of land in fee for an airstrip runway and a permanent easement over a 400-foot-wide strip of territory on each side of the runway in order to keep trees trimmed and prevent obstruction to air navigation. We held that the condemnee was entitled to be paid the full market value of both the 350 foot strip and the 800 foot permanent easement, because the “use of the strip destroyed permanently all use and benefit” to the landowners. The real reason for the Baucum rule and its application was stated in Arkansas Louisiana Gas Co. v. Burkley, 242 Ark. 662, 416 S.W. 2d 263, where the easement condemned was an 80-foot pipeline right of way. In conclusion, we stated: The rule established in Baucum, that the landowner is entitled to receive full value of the fee for an easement of this type, tends to eliminate future litigation over damages sustained by reason of future additional construction on the easement, and should be sustained. The proper application of the Baucum rule and its limitations were concisely stated in Chicago Mill & Lumber Co. v. Directors of St. Francis Levee District, 236 Ark. 322, 366 S.W. 2d 184, thus: *** Under our law it is firmly settled that when a permanent easement is taken by eminent domain, depriving the owner of the use of the property, the compensation must equal the full value of the land, as if a fee were being acquired. *** The limitation of Baucum to right of way is significant. Right of way, in the sense used in these cases, is: “The land, other than storage or station yards, occupied by a railroad for its tracks, especially for its main line; also, the strip of land over which a public road is built, or the strip over when an electric power transmission line passes.” Webster’s New International Dictionary, 2d Ed. The language of the opinions in Baucum and its predecessor, and subsequent cases, shows clearly that this is the meaning accorded to right of way. The appropriate distinction and limitation of the Baucum rule were made quite clear in Minkowitz v. City of West Memphis, 241 Ark. 207, 406 S.W. 2d 887. In that case, the city condemned the landowners’ property to establish a clear zone, or avigation easement, in connection with the city’s airport. The landowners relied upon Baucum, Morris and Earl, in contending that they were entitled to the full value of the land acquired in the easement. We pointed out that the fee to the land subjected to the easement remained in the landowners and that the great weight of the evidence showed that it was useable to a large degree. In addressing the measure of the landowners’ compensation, and approving an instruction which permitted the landowners to recover only the difference in value of the property involved immediately before and immediately after the restrictions were placed or imposed on the property, we said: In situations such as obtain here the well established rule appears to be that the land owner is entitled to recover the difference in value of the land before and after the imposition of the restrictions. *** We also distinguished the cases relied upon by appellant, saying: In our opinion the above decisions are not in conflict with the result we have reached, since they are distinguishable on the facts from the case here under consideration. Here, as pointed out previously, appellants’ entire use of the land has not been taken, nor can it ever be taken without remuneration. This is not the situation in the cited case. In the Baucum case the court pointed out “ *** that the company acquired by condemnation proceedings the power to make such use of right-of-way as its future needs required ***.” In the Morris case we made the same statement quoted above. In the Earl case, which also involved the taking of land near the landing strip for airplanes there appears this distinguishing sentence: “The court” — (sitting as a jury) — “concluded that appellants’ use of the said strip destroyed permanently all use and benefit to appellees, and therefore appellees should be paid full value”. In Arkansas Power & Light Co. v. Mayo, 244 Ark. 435, 425 S.W. 2d 531, where a right of way 125 feet wide and 1572 feet long was condemned, we expressed a preference for the following instruction on the measure of the landowners’ compensation: “You are instructed that the compensation to which the defendants are entitled in this cause is the fair market value of the lands within the right of way determined as of the date of taking, together with the difference, if any, in the fair market value of the remainder of the lands immediately before and immediately after the taking.” I have no quarrel with the Baucum rule when properly applied, even though it seems to be a minority rule. See Arkansas Power & Light Co. v. Mayo, supra (Fogleman, J., dissenting). But as pointed out in Minkowitz, it has no application to a case such as this. Extending it to apply to secondary easements would result, in my opinion, in an absurdity and totally ignore the rationale of Baucum and other such cases. Since the evidence clearly showed that the secondary easement was not a right of way, and that, while it might result in some restrictions upon the landowners’ use of the property, it obviously did not leave them with no rights of appreciable value in their lands outside the right of way. It is for this reason the expert witness had no fair and reasonable basis for the zero value he placed upon those lands. His valuation was obviously arbitrary and plucked from the air just as surely as were the obviously excessive values assigned by the landowner in Arkansas State Highway Com’n. v. Stanley, 234 Ark. 428, 353 S.W. 2d 173, 4 ALR 3d 749. As a matter of fact, the power company acquired the secondary easement, as limited by the trial judge, as an incident to acquisition of the right of way, without any necessity for taking it by the exercise of eminent domain. 2 Thompson on Real Property, (Perm. Ed.) 343, § 676 (611); Gale on Easements (10th Ed.), Chapters II & III, pp. 442-454; 25 Am. Jur. 2d 492, Easements & Licenses, § 86; 28 CJS 754, Easements, § 76b; 3 Powell on Real Property 34-181, § 415; Restatement of the Law, Property (Servitudes) 3004, § 480. A fuller quotation from Thompson than that contained in the majority opinion is enlightening. The author said: § 676 (611). “Secondary easement” defined. — The right to enter upon the servient tenement for the purpose of repairing or renewing an artificial structure, constituting an easement, is called a “secondary easement,” a mere incident of the easement that passes by express or implied grant, or is acquired by prescription. The owner of the dominant estate may enter on the servient tenement, and there do any act necessary for the proper user of the easement. This secondary easement can be exercised only when necessary, and in such a reasonable manner as not to needlessly increase the burden upon the servient tenement. The grant of the easement carries with it by implication whatever incidental right is necessary to its beneficial enjoyment, provided the grantor has power to bestow it. *** He may enter the servient tenement to make repairs, and use such tenement for this purpose to a reasonable extent; doing no unnecessary injury to the servient estate. The owner of the dominant tenement can make no alterations in his mode of enjoying the easement which will increase its burden. He has no right to commit a trespass upon the servient tenement, as he does when he enters upon the tenement and extends a ditch, which he has the right to maintain, either by grant or prescription, beyond the limits fixed by the grant or by use. *** The same author further said: § 678 (613). Extent of right to make repairs. — One having a right of way may repair or improve same, provided in so doing he makes no material change in the state and condition of the soil, or does not disturb or interfere with the estate or privileges of other persons therein. In making repairs the owner of the easement can not increase the burden or enlarge the character or extent of the use. *** When an easement or other property right is created, every right necessary for its enjoyment is included by implication. *** The right to repair includes, as a matter of course, the right to enter, at reasonable times, to make such repairs. *** It is also clear that appellants’ objection to instruction No. 8 was not well taken and that the instruction requested by appellants was not correct. The right of way for a transmission line includes the right to service and maintain the line. Moore v. Indiana & Michigan Electric Co., 229 Ind. 339, 95 N.E. 2d 210 (1950); Youngstown Steel Products Co. v. City of Los Angeles, 229 P. 2d 814 (Cal. App., 1951); Papa v. Flake, 18 Ariz. App. 496, 503 P. 2d 972 (1972). It has been held that a power company may have a right of way of necessity across the owner’s remaining lands from the public highway to repair and maintain its transmission line, by operation of law and as a matter of public policy. Moore v. Indiana & Michigan Electric Co., supra. The right of access (or ingress and egress) to the right of way for such purposes as repair and maintenance is a secondary easement necessary for the full enjoyment of the primary easement. Youngstown Steel Products Co. v. City of Los Angeles, supra; Otter Tail Power Co. v. Malme, 92 N.W. 2d 514 (N.D., 1958); Shrull v. Rapasardi, 33 Col. App. 148, 517 P. 2d 860 (1973). See also, Papa v. Flake, supra; Ricenbaw v. Kraus, 157 Neb. 723, 61 N.W. 2d 350 (1953); 28 CJS 754, Easements § 76b; Anderson v. Southern California Edison Co., 77 Cal. App. 328, 246 P. 559 (1926). It has been widely recognized that this right of ingress is an incident to the taking of a right of way for the construction of a power transmission line. Papa v. Flake, supra; Otter Trail Power Co. v. Malme, supra; City of Gilroy v. Kell, 67 Cal. App. 734, 228 P. 400 (1924); Anderson v. Southern California Edison Co., supra. The secondary easement described by appellee in its complaint was a “textbook” description of the secondary easement acquired as an incident to a right-of-way easement. It is quite clear that such an unlocated easement of ingress and egress may be acquired by eminent domain, as appellee sought to do here. Moore v. Indiana & Michigan Electric Co., supra; Virginia Electric & Power Co. v. Webb, 196 Va. 555, 84 S.E. 2d 735 (1954); Otter Tail Power Co. v. Malme, supra. The trial court’s limitation of that easement certainly did nothing to make the burden on appellants more onerous than that which would have been imposed by the easement sought. Thereafter, appellants were satisfied to seek recovery of the full value of the entire tract. The appellee in this case faced the reality of the situation and, by its pleading, asserted its need for the secondary easement and correctly recognized that appellants were entitled to compensation for the right of ingress and egress by virtue of the unlocated secondary easement which was incident to its right-of-way easement. See Otter Tail Power Co. v. Malme, supra; Tennessee Gas Transmission Co. v. Million, 314 Ky. 137, 234 S.W. 2d 152 (1950); Tennessee Gas & Transmission Co. v. Jackman, 311 Ky. 507, 224 S.W. 2d 660 (1949). This is consistent with our decisions in such cases as Minkowitz v. City of West Memphis, 241 Ark. 207, 406 S.W. 2d 887. The landowner as the owner of the servient estate is not left at the mercy of the utility company when an easement such as that sought by appellee is granted. A California court put the matter in proper perspective. In Youngstown Steel Products Co. v. City of Los Angeles, supra, it said: In the case of the grant of an easement the law is alert to protect the right of the owner of the servient tenement to make any use of his land which does not constitute an unreasonable interference with the easement. Every incident of ownership not in conflict with the easement is reserved to the servient tenement. *** See also, Anderson v. Southern California Edison Co., supra; Knudson v. Frost, 56 Colo. 530, 139 P. 533 (1914); Davis v. Arkansas Louisiana Gas Co., 248 Ark. 881, 454 S.W. 2d 331; Southwestern Bell Telephone Co. v. Davis, 247 Ark. 381, 445 S.W. 2d 505. The holder of the right of way is not permitted to roam at will over the property of the landowner, but is held to a reasonable use of the secondary easement, at reasonable times, in a reasonable manner, upon a direct, practical route and for the exclusive purpose for which the secondary easement exists. City of Gilroy v. Kell, supra; Otter Tail Power Co. v. Malme, supra; Anderson v. Southern California Edison Co., supra. See also, 28 CJS 754, Easements, § 76b; Annot., 169 ALR 1147, 1148, et seq; Knudson v. Frost, supra. The owner of the right of way may not inflict unnecessary injury upon the servient estate. Otter Tail Power Co. v. Malme, supra; Anderson v. Southern California Edison Co., supra; Ricenbaw v. Kraus, supra; 28 CJS 754, Easements, § 76b. Accord, Davis v. Arkansas Louisiana Gas Co., supra. When the condemnor uses the easement for any purpose inconsistent with that for which it was acquired it becomes a trespasser to the extent of the unauthorized úse and is liable to the servient owner for all damages which result therefrom. Otter Tail Power Co. v. Malme, supra; Youngstown Steel Products Co. v. City of Los Angeles, supra; Tennessee Gas Transmission Co. v. Million, supra. See also, Southwestern Bell Telephone Co. v. Davis, supra. The majority’s statement that Southwest did not seek or acquire a secondary easement, but did acquire “a separate and distinct right of ingress and egress over all the Loyd’s property,” is incomprehensible to me, even if consideration of the question is limited only to the preceding content of the majority opinion. The statement that there was a taking of an undefined right of ingress and egress over all the Loyds’ property is not fully warranted or supported. The order awarding appellee possession contained the limitation by the trial court set out in the majority opinion, with the additional limitation that the ingress and egress was limited to ‘.‘the purpose of maintaining the aforementioned transmission lines and facilities.” The judgment entered after trial awarded the right-of-way “together with the right of reasonable ingress and egress, to the extent necessary over and across other lands (the remaining lands) owned by the said Defendant, .....for the purpose of maintenance and operation of said transmission line and facility which are constructed on [the right-of-way].” This is not a “blanket” right of ingress or egress. There are very real limitations uoon this right. The words “reasonable” and “to the extent necessary” are real limitations upon the ingress and egress. The landowners did not attempt to show that the taking is arbitrary or excessive, or that the condemning authority has been guilty of fraud, bad faith or a gross abuse of discretion. Gray v. Ouachita Creek Watershed District, 234 Ark. 181, 351 S.W. 2d 142; State Highway Commission v. Saline County, 205 Ark. 860, 171 S.W. 2d 60; Wollard v. Arkansas State Highway Com’n., 220 Ark. 731, 249 S.W. 2d 564; Cloth v. Chicago, R.I. & P. Ry. Co., 97 Ark. 86, 132 S.W. 1002, Ann. Cas. 1912C 1115; Railway Co. v. Mitchell, 57 Ark. 418, 21 S.W. 883, 20 LRA 434. I would reverse the judgment because of the scope of the order excluding testimony by the expert witness, and leave further proceedings to the litigants.